Citation Nr: 1637369	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-15 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for radiculopathy pain of the right lower extremity, to include the right hip, rated as 10 percent disabling.

2.  Entitlement to an effective date earlier than June 5, 2008, for the award of an increased rating to 30 percent disabling for pes planus, plantar fasciitis with heel spurs, bilaterally.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1980 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which (in pertinent part) continued a 10 percent rating for a bilateral foot condition and denied entitlement to service connection for pain in the lower extremities.

In a June 2009 rating decision, the RO granted an increased 30 percent rating for the Veteran's bilateral foot condition, effective June 5, 2008.  The RO also granted service connection and assigned a noncompensable rating for bilateral pain in the lower extremities.  In March 2011, the RO recharacterized the Veteran's lower extremity pain as radiculopathy pain, to include hip pain, and, in pertinent part, granted 10 percent ratings for each lower extremity.

A Statement of the Case was issued in April 2011.  In June 2011, the Veteran submitted a VA Form 9 indicating that she wished to appeal the effective date of the assigned 30 percent rating for her foot condition, as well as the rating assigned for her right lower extremity radiculopathy.  Those issues now come before the Board for review.

In June 2016, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The issue of entitlement to an increased rating for radiculopathy pain of the right lower extremity, to include the right hip, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2003 rating decision, which assigned an initial 10 percent rating for service-connected pes planus, plantar fasciitis with heel spurs, bilaterally, became final. 

2.  The Veteran next filed a claim for entitlement to an increased rating for service-connected pes planus, plantar fasciitis with heel spurs, bilaterally, on June 5, 2008, and it is not factually ascertainable that an increase in disability occurred within one year from the date of claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 5, 2008, for the grant of a 30 percent disability rating for pes planus, plantar fasciitis with heel spurs, bilaterally, have not been met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400, 4.71(a), Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

In this case, the Veteran filed her claim for an increased rating in June 2008.  In August 2008, the RO mailed her a pre-adjudicatory letter which fully satisfied the generic type of notice required in an increased rating claim.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was notified of the types of evidence deemed necessary to substantiate that her service-connected disability had increased in severity, the relative duties upon herself and VA in developing her claim, how VA determines disability ratings, and how VA determines an effective date of award.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

Here, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim for an earlier effective date.  Service treatment records, post-service VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claim.  In addition, VA afforded the Veteran a medical examination in February 2009 in connection with her bilateral foot disability, and the report from this examination contained thorough and detailed findings which included results from clinical testing, consideration of the Veteran's service treatment records and medical history, and discussion of her lay statements.  The Veteran has not identified any other outstanding records that are pertinent to the issue herein decided.

The Veteran had the opportunity to present testimony at the June 2016 Central Office hearing.  During the hearing, the VLJ clarified the issues on appeal, explained the applicable concepts, and suggested the submission of evidence to support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends that she is entitled to an effective date earlier than June 5, 2008, for the award of an increased rating to 30 percent disabling for service-connected pes planus, plantar fasciitis with heel spurs, bilaterally.  In support of her claim, she first contends that her bilateral foot symptoms more nearly approximated the criteria for a 30 percent rating prior to June 5, 2008.  In addition, she contends that, during her appeal of her initial disability rating, VA deprived her of her right to an informal hearing, and that this resulted in a pending claim for increase that dates back to her original claim for service connection.  Notwithstanding these contentions, the Board finds that an earlier effective date is not warranted.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  With respect to a claim for a higher disability rating (i.e., increased compensation), unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1) and (2).

Thus, according to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case:

(1) 	if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) 	if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (i.e., the date the increase is factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or,

(3) 	if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

In summary, determining the appropriate effective date for an increased rating under the effective date statutes and regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received, and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. § 3.155, 3.400(o)(2).

The term "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  With respect to informal claims, the Board is aware that this case predates the changes to 38 C.F.R. § 3.155, and therefore the older version of the regulation applies.  Under the former § 3.155, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA may constitute an informal claim, provided that such informal claim identify the benefit sought.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Veteran filed an original claim for service connection in February 2003.  During a VA examination in March 2003, she reported pain in her feet and was diagnosed with bilateral flatfeet, bilateral hallux valgus, and plantar fasciitis with heel spurs.  Tenderness to palpation was observed, but there was no evidence of swelling and the Veteran was able to stand on her toes and heels.  No weakness, fatigability, decreased endurance, or incoordination was noted.  X-ray testing revealed minimal degenerative osteoarthritis in the first MP joints.

In April 2003, the RO issued a rating decision granting service connection for pes planus, plantar fasciitis with heel spurs, bilaterally.  A 10 percent disability rating was assigned, pursuant to Diagnostic Code 5299-5276.  38 C.F.R. § 4.71(a).  The Veteran was notified of this decision by letter in June 2003, and she submitted a timely notice of disagreement with the assigned rating in June 2004.  At that time, she reported ongoing foot problems, including heel spur flare-ups which required steroid shots.

In September 2004, the Veteran requested that an informal teleconference be scheduled to discuss her claim.  At that time, the Veteran provided a specific phone number for the RO to contact.  The RO scheduled an informal conference for May 11, 2005, and notified the Veteran via correspondence dated in March 2005.  At this time, the RO correctly reiterated the Veteran's phone number she provided in September 2004, and advised her to contact the RO if the phone number was not correct.  The Veteran was also advised as follows:

If, for any reason, you are unable to be available for this conference, we may be unable to reschedule the conference due to the severe backlog of cases we have awaiting a conference.
If you cancel, or cannot keep this appointment, a Decision Review Officer decision either in a rating decision or a Statement of the Case may be issued based upon the evidence of record.  If you disagree with this decision, you may decide to have a formal hearing with the Decision Review Officer here in Baltimore, or you may request a hearing before the Board of Veterans Appeals in Washington, D.C. by submitting the VA Form 9 attachment to the Statement of the Case.

The next document of record is a note labeled "DRO Conference Report," dated May 11, 2005, which indicates that a hearing officer called the Veteran at the phone number she provided in her September 2004 request, but that the Veteran did not answer.

The next day, May 12, 2005, the RO issued a Statement of the Case which continued the 10 percent rating for the Veteran's bilateral foot condition.  In the "ADJUDICATIVE ACTIONS" section, the RO noted that, on May 11, 2005, the Veteran failed to answer her phone when called.

Thereafter, the next correspondence received from the Veteran (an application for vocational rehabilitation assistance) is dated more than a year after the Statement of the Case was issued.  Notably, in this application, the Veteran identified the same phone number of contact which she provided in September 2004, and the RO attempted to contact on the day of the schedule informal telephone conference.  

Notably, there is no response from the Veteran of record, nor does the record contain any correspondence or communications indicating her response to the May 2005 Statement of the Case.  Additionally, there is no report of contact with RO personnel regarding an update of her telephone number or a request for rescheduling of the informal telephone conference.

The Veteran next filed a claim for an increased rating for her bilateral foot condition on June 5, 2008.  Along with her claim, she submitted medical records from the Walter Reed Medical Center reflecting ongoing treatment from 2006 to 2008 for various conditions, including back and lower extremity pain.  These records indicated a history of bilateral bunions with bunionectomy but do not otherwise reflect treatment for foot problems.

In a November 2008 rating decision, the RO continued the Veteran's 10 percent rating.  She submitted a notice of disagreement in December 2008.

A second VA examination was performed in February 2009.  By way of history, the examiner noted that the Veteran began having pain in her feet in the 1990s and started treatment in 1995.  Treatment over the years included injection therapy to the heels, stretching exercises, physical therapy, and orthotics; the examiner noted that she was placed on profile several times during active duty due to severe pain.  On physical examination, the examiner noted that the Veteran had bilateral pain on weight-bearing, as well as swelling, fatigability, and weakness.  Callosities were also noted.  In addition, the Veteran had flare-ups weekly or more often that lasted several days.  In terms of functional limitations, she was only able to stand for 15-30 minutes, and was only able to walk a quarter-mile at a time.

In a June 2009 rating decision, the RO increased the Veteran's rating to 30 percent disabling, effective June 5, 2008, the date VA received her claim for increase.  The Veteran submitted another notice of disagreement, dated in September 2009, in which she requested a review of the effective date assigned, stating that her bilateral foot conditions "have been ongoing [since] my Notice of Disagreement in May 2005."

In her June 2011 substantive appeal, the Veteran clarified why she believed she was entitled to an earlier effective date for the 30 percent rating.  With regard to her original appeal, in 2005, she explained that she elected a teleconference to discuss her claims, but realized that the phone number she gave was incorrect.  Prior to the scheduled teleconference, she spoke to a VA employee to provide updated contact information.  However, this information was not passed on to the appropriate authorities, as the Veteran never received a call.  She then stated that she followed up with VA after the scheduled conference and did "everything required of me" but "received no action."

In subsequent correspondence, and during her Board hearing, the Veteran has repeated her concerns regarding the May 2005 teleconference.  In short, she contends that VA failed to provide her with her requested hearing during her initial appeal, and that, as a result, the original appeal remains pending.  She also testified during her hearing that her bilateral foot condition warrants a 30 percent rating prior to June 5, 2008, as her symptoms have been at roughly the same level of severity since her discharge from active duty.

On review of the record, the Board finds, as an initial matter, that the April 2003 rating decision that assigned the 10 percent rating for the Veteran's bilateral foot condition is final, as the Veteran did not perfect an appeal or submit additional evidence following the issuance of a Statement of the Case, in May 2005.  38 C.F.R. §§ 3.156(b), 20.300, 20.302.  Notwithstanding any issues surrounding the failed May 2005 teleconference, the record shows no indication that the Veteran did not receive notice of the Statement of the Case in May 2005.  (Indeed, the Veteran appeared to admit during her Board hearing that she received but did not respond to the May 2005 Statement of the Case.)  VA regulations require that, in order to perfect an appeal to the Board, a timely substantive appeal must be filed following receipt of the Statement of the Case.  38 C.F.R. § 20.200.  In this case, as noted above, there is no indication that the Veteran submitted any correspondence reflecting her intent to appeal.  As such, the prior decision is final.  The Veteran has not raised any allegations of clear and unmistakable error (CUE) such as to challenge the finality of the April 2003 decision or any prior determination.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (a final decision may only be challenged on the basis of a CUE motion raised before VA in the first instance).

With respect to the failed teleconference, the Board first notes that the objective record is inconsistent with the Veteran's history of events.  In particular, the absence of documented correspondence from the Veteran following the May 11, 2005 DRO Conference Report calls into question her recollections that she repeatedly tried to reschedule the conference.  There is likewise nothing in the record to support her testimony that she attempted to update her contact information prior to the May 2005 conference.  Interestingly, in her next correspondence to VA after the Statement of the Case was issued, the Veteran reported the same phone number that she had provided the RO as her contact number for the teleconference hearing. 

The Board notes that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  This duty extends to providing VA with the appropriate contact information.  Hyson v. Brown, 5 Vet. App. 262 (1993).  Here, the Decision Review Officer attempted to conduct the informal telephone conference with the phone number provided by the Veteran, but she did not answer.  The Decision Review Officer then issued a Statement of the Case advising the Veteran of its inability to contact her.  The phone number used by the Decision Review Officer is the same phone reported by the Veteran in her next communication.  The Veteran alleges that VA personnel failed to document her contacts attempting to update her records, but there is no record of such contacts.  

The Board finds no clear evidence of irregularities in this case to rebut the presumption that RO personnel properly discharged their duties, to include recording contacts with the Veteran.  See Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005); Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  Rather, the Decision Review Officer used the same phone number reported by the Veteran before the attempted informal telephone conference which remained the same in her next contact with VA.  There was no evidence suggesting that this phone number was not correct.  In this respect, the Decision Review Officer documented that the Veteran "did not answer phone when called" and did not report a disconnected phone number.  Thus, the Board finds that VA fulfilled its duty to offer the Veteran a hearing, and that such failure to conduct a hearing was due to the Veteran's failure to appear and reschedule.  Therefore, the Board finds no due process deficiency which vitiates the finality of the April 2003 rating decision.

The Board further observes that the Veteran had the opportunity to perfect her appeal to the April 2003 rating decision, but did not timely respond to perfect her appeal as to the initial disability rating for her bilateral foot condition.  The fact that she did not do so is not the fault of VA.

The law does allow an exception for an earlier effective date of award when such records are VA records or from the uniformed services. 38 C.F.R. § 3.157 (b)(1).  The Board has reviewed the VA treatment records between the May 2005 Statement of the Case and the June 5, 2008 application for increased benefits, but finds no specific, dated examination report which indicates that the Veteran's service-connected right or left foot disabilities had worsened during this time period.  See Massie v. Shinseki, 724 F.3d 1325 (Fed. Cir. 2013).  Thus, the Board concludes that VA/uniformed service records cannot be construed as raising an informal claim for an increased rating between the time period from the May 2005 to June 2008 which can be construed as an informal claim for an increased rating (or new and material evidence requiring a readjudication of the initial appeal period).

On review, the Board finds no documents of record that may be reasonably construed as constituting a formal or informal claim for an increased rating between the issuance of the Statement of the Case, in May 2005, and the claim for an increased rating received on June 5, 2008.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As noted above, prior to June 5, 2008, the Veteran's pes planus, plantar fasciitis with heel spurs, bilaterally, is rated as 10 percent disabling under Diagnostic Code 5276.  38 C.F.R. § 4.71(a).  A 10 percent rating is warranted for moderate acquired flatfoot with weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent rating is warranted for severe bilateral pes planus if there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral pes planus if there is evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.

In applying the applicable rating criteria to the facts discussed above, the Board finds that the Veteran is not entitled to a 30 percent rating prior to June 5, 2008 for her service-connected pes planus, plantar fasciitis with heel spurs, bilaterally.  In short, the credible lay and medical evidence is against a finding that the increase in severity of the Veteran's bilateral foot symptoms occurred between the period from June 5, 2007 to June 5, 2008.

The Board notes that the Veteran argues that the current severity of her foot condition has been present since her discharge from active duty.  Accepting this lay assertion as true, the Board would have no option but to deny the claim as a matter of law, as the Veteran would be describing the onset of her current disability level more than one year prior to the filing of the increased rating claim on June 5, 2008.  Harper, 10 Vet. App. at 126-27.  Regardless, however, there is simply no credible lay or medical evidence within one year of the June 5, 2008 claim for increase that supports a finding that the Veteran's foot condition increased in severity during that time.  The available medical evidence instead reflects that the Veteran was treated mostly for back and lower extremity problems.  Although there is some evidence that the Veteran had nonservice-connected bilateral bunionectomies in 2006 and 2008, the available evidence does not establish an increased severity of the service-connected pes planus, plantar fasciitis with heel spurs, bilaterally, that would warrant a 30 percent rating prior to June 5, 2008.

At her February 2009 VA examination, the Veteran reported that her foot problems began in the 1990s, but she did not report exactly when the worsening of her symptoms occurred.  Again, the examiner noted prior bunionectomies in 2006 and 2008, but it is not clear from the examination report whether, and to what degree, these surgeries resulted in increased severity of the Veteran's service-connected conditions.  Moreover, the Board reiterates that the Veteran has asserted time and again that her symptoms were just as severe in the early 2000s as they are currently.

In sum, the Board finds that the Veteran may not now vitiate the finality of the April 2003 rating decision by seeking increased compensation dating back to a prior, unappealed claim.  See Rudd, 20 Vet. App. at 299-300.  Additionally, the weight of the evidence does not establish a factually ascertainable increase in the Veteran's bilateral foot condition during the period from June 5, 2007 to June 5, 2008.  Rather, the available evidence demonstrates that, during this period, the Veteran's bilateral foot condition more nearly approximated moderate symptoms with pain on manipulation and use of the feet.  Consequently, the Veteran is not entitled to an effective date earlier than June 5, 2008, for the award of a 30 percent rating for her service-connected pes planus, plantar fasciitis with heel spurs, bilaterally.


ORDER

Entitlement to an effective date earlier than June 5, 2008, for the award of an increased rating to 30 percent disabling for service-connected pes planus, plantar fasciitis with heel spurs, bilaterally, is denied.


REMAND

The Veteran seeks entitlement to a disability rating in excess of 10 percent for her service-connected radiculopathy pain of the right lower extremity, to include right hip pain.  Under the applicable rating criteria, a higher rating is warranted for paralysis of the sciatic nerve that is moderate (20 percent disabling), moderately severe (40 percent disabling), or severe, with marked muscular atrophy (60 percent disabling).  See 38 C.F.R. § 4.124(a), Diagnostic Code 8520.

The Board notes that when the evidence of record does not adequately reveal the current state of the claimant's disability, VA is obligated to provide a "thorough and contemporaneous" medical examination.  Caluza v. Brown, 7 Vet. App 498, 505-506 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In this case, although the Veteran underwent a VA examination in 2010, the report from the examination does not contain the necessary information under the relevant diagnostic criteria.  Moreover, the Veteran has testified that her symptoms have worsened since that time.  See June 2016 Board Hearing Transcript.  In light of the above, the Board finds that an additional VA examination is required to ascertain the current nature and severity of the Veteran's service-connected right lower extremity radiculopathy.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records for the period from May 2016 to the present.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected radiculopathy pain of the right lower extremity, to include right hip pain.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with the Veteran's service-connected right lower extremity radiculopathy, in light of the criteria listed in Diagnostic Code 8520.  38 C.F.R. § 4.124(a).

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  After conducting any other necessary development, readjudicate the claim.  If any of the benefits sought on appeal remain denied, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and be given an opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


